Name: Commission Delegated Regulation (EU) No 1336/2014 of 16 December 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of advancing the public intervention period for butter and skimmed milk powder in 2015
 Type: Delegated Regulation
 Subject Matter: economic policy;  processed agricultural produce;  Europe;  trade policy;  international trade
 Date Published: nan

 17.12.2014 EN Official Journal of the European Union L 360/13 COMMISSION DELEGATED REGULATION (EU) No 1336/2014 of 16 December 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of advancing the public intervention period for butter and skimmed milk powder in 2015 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) On 7 August 2014 the Russian government introduced a ban on imports of certain products from the Union to Russia, including milk and milk products. This ban has resulted in market disturbances with significant price falls due to the fact that an important export market has suddenly become unavailable. (2) Article 12(d) of Regulation (EU) No 1308/2013 provides that public intervention for butter and skimmed milk powder shall be available from 1 March to 30 September. (3) A situation has therefore arisen in which the normal measures available under Regulation (EU) No 1308/2013 appear to be insufficient to address the market disturbance. (4) The public intervention period for butter and skimmed milk powder has been extended to 31 December 2014 by Commission Delegated Regulation (EU) No 949/2014 (2). (5) Prices of butter and skimmed milk powder in the Union have further deteriorated and downward pressure is likely to carry on. (6) In order to cater for a situation where prices would further deteriorate and market disturbances would deepen, it is essential that public intervention is also available after 31 December 2014. (7) It is therefore appropriate to fix the start of the intervention buying-in period for butter and skimmed milk powder in 2015 at 1 January. (8) In order to have an immediate impact on the market and to contribute to stabilise prices, the temporary measure provided for in this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 12(d) of Regulation (EU) No 1308/2013, in 2015 public intervention for butter and skimmed milk powder shall be available from 1 January to 30 September. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 949/2014 of 4 September 2014 laying down temporary exceptional measures for the milk and milk product sector in the form of extending the public intervention period for butter and skimmed milk powder in 2014 (OJ L 265, 5.9.2014, p. 21).